USCA1 Opinion

	




                                [NOT FOR PUBLICATION]                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                 ____________________        No. 97-1566                                    UNITED STATES,                                      Appellee,                                          v.                                KEVIN PATRICK GILDEA,                                Defendant, Appellant.                                 ____________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                          FOR THE DISTRICT OF MASSACHUSETTS                    [Hon. Richard G. Stearns, U.S. District Judge]                                              ___________________                                 ____________________                                        Before                                Torruella, Chief Judge,                                           ___________                                   Selya and Stahl,                                   Circuit Judges.                                   ______________                                 ____________________            Mark J. Gillis on brief for appellant.            ______________            Donald  K. Stern,  United  States  Attorney, and  James  F.  Lang,            ________________                                  _______________        Assistant U.S. Attorney, on brief for appellee.                                 ____________________                                   December 4, 1997                                 ____________________                 Per Curiam.    Upon careful  review  of the  briefs  and                 __________            record, we perceive no reason  to set aside the revocation of            probation or the sentence imposed.  The magistrate judge  and            district court adequately  explained the rulings, and  we add            only these comments:                 1.   The findings, including the  finding that appellant            waived  a  preliminary  hearing  and  also  waived  appointed            counsel, are adequately supported by the record.                   2.   Essentially for the  reasons given by the  district            court,  the FBI's request  that the probation  officer submit            the  petition for  revocation at  a particular  time did  not            invalidate the revocation.                 3.   None of  the issues  raised in  appellant's pro  se            supplemental brief  present grounds  for reversal  here.   We            decline  to   consider  his  challenges  to   his  underlying            conviction and sentence.                 Affirmed.  See 1st Cir. Loc. R. 27.1.                 ________   ___                                         -2-